Citation Nr: 9915004	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-05 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to an increased rating for bilateral deafness, 
currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased rating for bilateral otitis 
externa, currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from 
October 1952 to October 1955.

In August 1989 the veteran was awarded service connection for 
bilateral deafness and bilateral otitis externa at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  He received an evaluation of 40 
percent disability for his bilateral deafness and an 
evaluation of 10 percent for his bilateral otitis externa 
both effective April 1987.  In September 1997 the veteran 
sought increased ratings for his disabilities.  In November 
1997, the RO denied the veteran's request for increased 
ratings.  The veteran timely appealed the Board of Veterans' 
Appeals (Board).  

In the Informal Hearing Presentation submitted by the 
Veteran's Service Organization (VSO), The Disabled American 
Veterans (DAV), the VSO sought to amend the claim before the 
Board to include the issue of entitlement to service 
connection for tinnitus.  Although the VSO correctly observes 
that medical evidence of tinnitus is present in the record, 
service connection for this specific condition has not been 
addressed by the RO.  It is not appropriate for the Board, 
conducting its de novo review of this claim, to consider a 
distinct disability issue which has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), here, the RO.  As 
the tinnitus claim is not inextricably intertwined with 
either the veteran's bilateral deafness or his bilateral 
otitis externa, the Board directs the RO to give this issue 
all appropriate consideration.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996); Harris v. Derwinski, 1Vet. App. 180, 
181 (1991).

FINDINGS OF FACT

1. The veteran currently has Level VI hearing acuity, 
bilaterally.

2. As a result of his service-connected bilateral otitis 
externa, the veteran experiences chronic ear canal 
infections and itching.



CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for 
bilateral deafness have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.85, 4.86a, 4.87, Diagnostic Code 6103 (1998).

2. The criteria for an evaluation in excess of 10 percent for 
bilateral otitis externa have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  3.321, 4.1, 4.3, 
4.7, 4.85, 4.87a, Diagnostic Code 6210 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable evaluation for his service connected 
bilateral hearing loss is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  Id. 

Disability evaluations are determined by comparing a 
veteran's present
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. §  4.7.  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Bilateral hearing loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87 Diagnostic Codes 6100-
6110.  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 2 Vet. App. 345, 249 (1992).

The veteran initially received service connection for 
bilateral deafness in August 1989.  This disability rating 
was based in part on a VA audiological examination conducted 
in October 1987.  On that VA audiological evaluation, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
75
NA
80
LEFT
5
5
75
NA
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 in the left ear.  Pure 
tone thresholds for the frequencies of 500, 1,000, and 2000 
hertz averaged 30 decibels in the right ear and 28 decibels 
in the left ear.  These results formed the basis for the 
award of a 40 percent rating effective April 1987 under the 
relevant criteria then in effect.  See 38 C.F.R. §§  
4.86, 4.87 Diagnostic Code 6288 (1986).

The veteran's claim for an increased rating for his bilateral 
deafness was received at the RO in September 1997.  During 
the course of this appeal, the veteran underwent VA 
audiological evaluation in October 1997.  During that 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
95
95
105
LEFT
15
15
95
100
105

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 72 in the left ear.  Pure 
tone thresholds averaged 80 decibels for the right ear and 79 
decibels for the left ear.  The examination also indicates 
the veteran's report of constant, high-pitched tinnitus which 
he has experienced since 1952.  The diagnostic impression of 
the examiner was bilateral sensorineural deafness. 

The mechanical application of the rating schedule to the 
findings elicited on the audiological evaluation in October 
1997 shows that the veteran has Level VI hearing acuity in 
each ear; such findings corresponds only to a disability 
rating of 30 percent under Diagnostic Code 6103 (the current 
criteria).  Clearly, then, the criteria for more than the 
currently assigned 40 percent evaluation are not met



B.  Otitis externa

In October 1987, the veteran was awarded a 10 percent 
disability rating effective in April 1987 for bilateral 
otitis externa.  He has received ongoing treatment for this 
condition in the interim years.  In November 1997, the RO 
continued his disability evaluation of bilateral otitis 
externa at ten percent.  An evaluation of ten percent is 
assigned whenever there is evidence of swelling, dry and 
scaly or serous discharge, and itching, requiring frequent 
and prolonged treatment.  38 C.F.R. § 4.87a, Diagnostic Code 
6210.  This is the maximum rating that may be assigned under 
this diagnostic code.

The Board agrees that the results of the veteran's VA 
physical examination in October 1997, which indicated 
symptoms of chronic external ear canal infections of a fungus 
type and itching in both ears, supports the assignment of the 
current 10 percent evaluation under Diagnostic Code 6210.  
However, even if the veteran's condition is alternately 
evaluated, by analogy, under another potentially applicable 
diagnostic code, a higher rating is not warranted based on 
the symptomatology currently of record.  The veteran's 
auricles were found to be normal, so there is no basis for 
assigning a higher rating under Diagnostic Code 6207.  
Similarly, although his right eardrum (tympanic membrane) is 
slightly scarred, his left eardrum is normal and his 
tympanums and mastoids are also normal, bilaterally.  
Consequently, there is no basis for assigning a higher rating 
under either diagnostic Code 6206 or 6211.   

C.  Conclusion

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  However, the Board also finds that the 
schedular criteria are sufficient to evaluate the veteran's 
disabilities in this case.  Because the evaluation of the 
veteran's hearing loss is based on a mechanical application 
of the audiological results elicited to the rating schedule, 
it would not appear that subjective factors should have any 
bearing on the evaluation assigned.  However, even assuming, 
arguendo, that consideration of such factors was warranted in 
unusual cases, there is no showing that either of the 
disabilities under consideration has caused marked 
interference with his employment (i.e., beyond that 
contemplated in the evaluations currently assigned), 
necessitated frequent periods of hospitalization, or 
otherwise has rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board does not have to remand either of the 
claims to the RO for compliance with the procedures outlined 
in 38 C.F.R. § 3.321(b)(1) for assignment of an extra-
schedular rating.  See Bagwell v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 40 percent for bilateral deafness 
is denied.

An evaluation in excess of 10 percent for bilateral otitis 
externa is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

